ORDER OF TEMPORARY SUSPENSION
Upon review of the Petition of the Inquiry Tribunal for temporary suspension pursuant to SCR 3.165, and the response thereto and the motion for enlargement of time filed on behalf of respondent, the Court is of the opinion that reasonable cause exists to believe that respondent has misappropriated funds he held for another or has otherwise improperly dealt with said funds. We conclude, therefore, that there is reasonable cause to believe that unless respondent is temporarily suspended from the practice of law, he poses a real and present danger to the public.
IT IS THEREFORE ORDERED that respondent, Rudy C. Bryant, be and he is hereby temporarily suspended from the practice of law in this Commonwealth until further order of this Court.
IT IS FURTHER ORDERED THAT:
1. Within twenty (20) days from the date of entry of this order of suspension, respondent shall notify all clients in writing of his inability to continue to represent them and shall furnish copies of the letters of notice to the Director of the Kentucky Bar Association.
2. The temporary suspension of respondent shall be effective with the entry of *858this order and shall continue in effect until such time as the merits of this disciplinary proceeding can be finally determined by this Court in accordance with SCR 3.370 or SCR 3.480 or until such time as respondent can show good cause why the order of temporary suspension should be amended or dissolved.
3. Such portion of this proceeding as contained in this order shall be deemed a matter of public record at this time. All other portions of the record shall be afforded the confidentiality required under SCR 3.150 unless otherwise directed by this Court.
4. Respondent pay costs of the proceedings.
All concur except LAMBERT, J., not sitting.
ENTERED: June 6, 1991.
/s/ Robert F. Stephens Chief Justice